Citation Nr: 0809572	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1956 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed his current right knee 
disorder as a result of an injury sustained while in service 
in 1958.  He also contends that he developed a lower back 
disorder as a result of an inservice injury sustained in 
1959.  

The veteran's service records indicate that he injured his 
knee in 1958 while on authorized leave, and then complained 
of knee pain and of joint trouble a number of times, 
including in his separation examination in 1960.  The service 
records also indicate that the veteran injured his back in 
1959 descending from a fire truck, but there is no evidence 
of any further complaints by the veteran while in service 

In a statement received in January 2004 (on a VA Form 21-
4138), the veteran indicated that he had two back surgeries 
in 1967, performed by H.S., M.D., and J.W., M.D.  The record 
does not contain any medical records from this time period, 
nor is there an indication that surgical records were sought.  
There is also a letter from J.W, M.D., the veteran's 
physician, dated 1969, which indicates that his vocation must 
be limited to jobs that do not require heavy lifting.  The 
record does not contain any of the evaluations that led this 
physician to his conclusion.  There is thus potentially 
relevant medical information missing from the record.  

The veteran has also submitted private medical reports 
spanning from 1997 to 2001.  In these reports, it is 
established that the veteran did suffer from a right knee 
disability and a lower back disorder during this time period.  
However, these records are silent as to the etiology or first 
diagnosis of either of these conditions, aside from saying 
that the veteran has suffered from knee pain "for years."  
Without such information, the Board cannot make an informed 
decision as to the outcome of this case.  If no opinion as to 
the etiology of the veteran's claimed disorders is provided 
by the additional medical development, he should be afforded 
VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006),

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take appropriate steps 
(to include through contact with the 
veteran) to locate the veteran's medical 
records between 1960 and 1997, 
particularly those records dealing with 
the veteran's back surgeries in the late 
1960s from H.S., M.D. and J.W., M.D. in 
Salem, Oregon (see the veteran's January 
2004 statement, discussed above).  An 
attempt to gather additional records from 
J.W., M.D., should also be made.  

2.  The veteran should be afforded VA 
examination of the lower back and the 
right knee.  The claims file must be made 
available to the examiner, and the report 
of examination should reflect review of 
pertinent documents, including medical 
records obtained during the pendency of 
this Remand.  The examiner should assign a 
diagnosis for the veteran's lower back 
disorder and for his right knee disorder.  
For each complaint, the examiner should 
provide the following opinions:

(i) Is it at least as likely as not that 
the veteran has a current lower back 
disorder that was incurred in or 
manifested in the veteran's service, 
manifested within one year after the 
veteran's service discharge, or that is 
etiologically related to the veteran's 
service or any incident thereof? 

(ii) Is it at least as likely as not that 
the veteran has a current right knee 
disorder that was incurred in or 
manifested in the veteran's service, 
manifested within one year after the 
veteran's service discharge, or is 
etiologically related to the veteran's 
service or any incident thereof?  

3.  Thereafter, the veteran's claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

